Citation Nr: 1812052	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to an increased rating on an extraschedular basis for a left knee disability.


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned at a November 2016 videoconference hearing.  A transcript of that hearing is of record.

The Board remanded the claim in April 2017 for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's bilateral shoulder disabilities were incurred or are related to service, to include as secondary to falls from service-connected knee disabilities.

2.  A preponderance of the competent and credible evidence of record indicates that the Veteran's left knee disability does not present an exceptional or unusual disability picture that would make impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for an increased rating for service-connected left knee disability on an extraschedular basis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2005 and March 2014.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in March 2016 for the left knee, and June 2017 for the shoulders.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that current right and left shoulder disabilities are related to neck complaints in service.  In the alternative, the Veteran contends that he injured his right and left shoulders during multiple falls sustained due to service-connected knee disabilities.  Specifically, at a November 2016 hearing, the Veteran testified that he initially injured his shoulders in service while working on wheel and vehicle mechanics.  The Veteran reported that he fell on his elbow, and reported pain during service.  The Veteran also testified that as a result of service-connected knee disabilities, he has sustained multiple falls during which he fell onto his shoulders.  The Veteran believes multiple injuries to the shoulders during those falls led to current shoulder disabilities.  

The service medical records are silent as to complaints, treatment, or diagnoses relating to either shoulder.  In a June 1977 service medical record, the Veteran reported pain in the right elbow after hitting it on a track while working on it.  X-rays were negative, and the examiner assessed the injury as a contusion.  Regarding the neck, in December 1976, the Veteran complained of pain in the back of the neck and ears, with headache and congestion.  The examiner assessed tension headache and upper respiratory infection.  In December 1977, the Veteran complained of a stiff neck with sore throat, ear ache, headache, and congestion.  The examiner assessed a mild upper respiratory infection.

VA medical records first indicate complaints related to the shoulders in January 2001.  The records note a history of rotator cuff injury in December 1999, with complaints of pain in the shoulder due to pain since then.  There is no indication of what type of injury occurred.  In July 2002 VA medical records, the Veteran reported falling on the left shoulder.  The examiner noted positive impingement signs on examination.  In August 2002, the Veteran began physical therapy for left shoulder impingement.  The Veteran denied prior shoulder problems, and reported no recent injury or trauma.  The Veteran noticed bruising in the anterior shoulder region, but stated he did not recall an injury or trauma to create a bruise.  The examiner described the problem as a gradual onset of shoulder discomfort over the prior six months.  

In December 2002 VA medication records, the Veteran reported a fall within the past six months due to dizziness.  In September 2003, the Veteran reported right postereolateral shoulder pain subsequent to a fall.  The examiner noted the Veteran had Meniere's disease, and fell to the ground on the outstretched right upper extremity after experiencing dizziness.  The examiner noted a history of left shoulder subacromial bursitis secondary to falls, and that the Veteran had experienced an increasing frequency of episodes of Meniere's disease, including several falls.  The examiner assessed right rotator cuff tendinosis.

An October 2004 VA medical record indicates that radiographs of the left shoulder showed rotator cuff arthropathy.  The Veteran was approved for physical therapy for the injury.  In March 2005, an examiner noted the Veteran had been seen in the past for the shoulders, especially the left.  On examination, both shoulders showed signs of impingement.  The examiner noted prior x-rays of the left shoulder showed a very high-riding humeral head, with probable impingement on the acromion. 

A May 2005 MRI of the left shoulder showed a complete full thickness tear of the supraspinatus tendon in the rotator cuff, and a similar full thickness tear of the infraspinatus tendon.  The MRI also showed marked degenerative changes of the acromioclavicular joint, which likely contributed to the symptoms and rotator cuff pathology.  August 2005 x-rays of the left shoulder showed a high-riding humeral head, with mild glenohumeral arthritis.  The acromioclavicular joint also showed arthropathy.  The examiner assessed chronic rotator cuff tear.

In a December 2005 VA medical record, the Veteran complained of right and left shoulder pain for several years.  The record noted that the Veteran was diagnosed with bursitis in the right shoulder five to six years prior, and that left shoulder symptoms began approximately three years prior.  The examiner noted no specific precipitating event, but that the Veteran stated he fell on outstretched arms when he tore his ACL several years ago.  The examiner noted that previous shoulder x-rays showed rotator cuff tears.  In another December 2005 VA medical record, the Veteran reported left shoulder pain that began after he was hospitalized for the left knee, and was pulling up on the trapeze in the bed.  The Veteran reported no specific injury.  The examiner noted the Veteran was found to have significant degenerative changes, including a likely rotator cuff tear in the left shoulder, and a diagnosis of bursitis in the right shoulder.  The examiner found the right shoulder was demonstrating signs consistent with subacromial impingement, bursitis, and tendonitis.  The left shoulder was found to have a significant rotator cuff tear and glenohumeral arthritis.  

At a January 2006 VA examination of the joints, the Veteran reported he could not recall any specific or particular injuries that caused left shoulder pain or problems, and that he never sought treatment for the left shoulder.  The Veteran stated he developed the left shoulder pain after lying on the left shoulder when he was having extensive left knee problems in 2003.  After being diagnosed with a  rotator cuff tear, the Veteran reported he tried to remember an injury, and recalled several falls that he attributed to an unstable knee.  Regarding the right shoulder, the Veteran did not attribute problems to any falls, but to diagnosed bursitis.  The examiner noted a diagnosis of left shoulder degenerative joint disease with reported rotator cuff injuries.  However, the examiner did not have x-rays or the claim file to provide an opinion without resorting to speculation.  The examiner stated that osteoarthritis and rotator cuff tears could occur from trauma, such as a major fall, or could occur from slow degeneration.  The examiner noted that the Veteran could not recall any specific fall that caused shoulder pain, which led the examiner to believe the problem was one of slow degeneration rather than from an acute trauma.  

VA medical records from August 2006 through May 2015 show continued complaints of bilateral shoulder pain.  In October 2006, the Veteran underwent a right shoulder arthroscopy.  A January 2008 x-ray of the shoulders found status post rotator cuff repair on the right shoulder, with loss of subacromial joint space and high riding humeral head, and glenohumeral joint osteoarthritis in both shoulders.  The left shoulder also showed acromioclavicular joint osteophytes.  X-rays of the bilateral shoulders in April 2012 showed severe rotator cuff arthropathy with the humeral head articulating with the acromion.  There was no evidence of acromial fracture.  There was evidence of a right rotator cuff repair.

At an April 2015 VA examination, the examiner noted diagnoses of shoulder impingement syndrome, glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis in the right shoulder.  For the left shoulder, the examiner noted diagnoses of rotator cuff tear, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis.  The Veteran reported flare-ups of increased pain occurred two to three times a month, which lasted about a day.  The Veteran reported he could only do very light lifting above shoulder level.  The Veteran had limited range of motion, and pain and tenderness were noted on examination.  The examiner opined that the left shoulder disability was less likely than not incurred in or caused by service.  The examiner explained that there was no evidence of any left shoulder complaints, injuries, or treatment in service.  Regarding the relationship between a current left shoulder disability and neck complaints in service, the examiner stated there was no medical evidence of neck pain while in service.  The examiner opined that even if the Veteran did experience neck pain during service that was masking shoulder pain, it would not have taken over 20 years to manifest as its real pathology, as was the case here.  The examiner also opined that the left shoulder disabilities were less likely than not proximately due to or the result of service-connected knee disabilities.  The examiner explained that the Veteran did not report left shoulder problems until 2005.  While the Veteran reported he suffered several falls due to knee problems, the Veteran also stated he never experienced a fall significant enough to seek medical attention for an acute shoulder complaint.  The examiner stated that there was no medical evidence to support the contention that there were repeated falls of severity bad enough to cause eventual shoulder injury.

In February 2016, the VA examiner provided an addendum opinion.  The examiner opined that it was less likely than not that the left shoulder disabilities were related to service, including specifically December 1976 and December 1977 in-service complaints of neck pain.  The examiner explained that those symptoms had no relationship to the current left shoulder disability, which was a completely different problem.  In addition, the examiner opined that the current left shoulder disabilities were not caused by service-connected knee disabilities, nor had they been aggravated by service-connected knee disabilities.  The examiner stated that osteoarthritis and rotator cuff tears were typically caused by chronic wear and tear degenerative change or by acute trauma to the shoulder.  The examiner explained that there was no contemporaneous medical evidence showing evidence of left shoulder pain related to a specific incident or acute trauma.  

In a June 2017 VA examination, the examiner noted diagnoses of shoulder impingement syndrome, rotator cuff tear, and acromioclavicular joint osteoarthritis in the right shoulder, and glenohumeral and acromioclavicular joint osteoarthritis in the left shoulder.  The Veteran reported increased pain and decreased mobility in both shoulders since the prior VA examination.  The examiner noted that there were no shoulder complaints in service.  The examiner further noted that the Veteran stated symptoms of shoulder problems first appeared approximately 20 years ago, which would be almost 20 years after separation.  The examiner stated that the neck complaints in service did not raise suspicion for any shoulder pathology.  The examiner stated that even if the complaints of neck pain in service were actually shoulder pains, it would not take over 20 years for the shoulder pathology to manifest.  Therefore, the examiner opined that the current shoulder disabilities were not related to service, including complaints of neck pain in service.  Regarding the knees, the examiner noted that the Veteran reported he had fallen on outstretched hands due to knee problems, and that may have injured the shoulders.  The Veteran reported that he never sought medical attention for those incidents because they were intermittent and not bothersome enough to have seen.  The examiner stated that without a contemporaneous examination, he could not deduce pathology without resorting to speculation.  Therefore, the examiner opined it was less likely than not that the current shoulder disabilities were caused or aggravated by service-connected knee disabilities.

The Board finds that service connection for a right or left shoulder disability is not warranted.  While the Veteran has bilateral shoulder rotator cuff tears and osteoarthritis, the preponderance of the evidence is against a finding of a nexus between the disabilities and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence does not support the contention that neck complaints in service were early manifestations of shoulder disabilities.  The records noting neck pain in service also indicated other symptoms at that time, which were all attributed to an upper respiratory infection.  The VA examiner in April 2015, February 2016 and June 2017 explicitly stated that the neck complaints in service were not related to shoulder pathology.  In the alternative, the evidence does not support the contention that current shoulder disabilities were caused or aggravated by service-connected knee disabilities.  While VA medical records in 2002 and 2003 show complaints of shoulder pain and indicate that the Veteran sustained falls, those records explicitly cited the Veteran's Meniere's disease and accompanying dizziness as the cause of the falls.  The Veteran reported falls later due to knee disabilities, but the evidence of record does not show a specific report of an incident or trauma due to the knees going out that led to a specific injury.  On multiple occasions, the medical records indicate the Veteran specifically reported he could not remember an injury or fall that may have led to a rotator cuff tear injury.  The April 2015 VA examiner stated that it is unlikely that a person would not remember a fall or injury that would have led to the shoulder disabilities present, and therefore it was more likely caused by gradual degenerative changes.  The VA examiner in April 2015, February 2016, and June 2017 explicitly stated that the shoulder disabilities were less likely than not related to the service-connected knee disabilities.  The VA examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's right or left shoulder disabilities were related to neck complaints in service, or falls due to service-connected knee disabilities.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board acknowledges the statements of the Veteran regarding sustaining multiple falls and the onset of bilateral shoulder pain, and finds the Veteran competent to report symptoms, such as pain, as that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A claimant may be competent to report a fall resulted in a broken leg, as that cause and effect is reported contemporaneously.  However, the Board finds that the a claimant is not competent to report that a remote fall or falls resulted in the subsequent development of a disability.  That requires medical knowledge.  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including medical articles submitted b by the Veteran, and the Veteran's statements about the onset of the shoulder disabilities.  The Veteran has not submitted any contrary objective evidence suggesting that the right or left shoulder disabilities were caused or aggravated by service, or by other service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right or left shoulder disability, to include as secondary to a service-connected knee disabilities, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Left Knee on Extraschedular Basis

The Veteran's left knee disability has been assigned a 60 percent rating for status post total knee arthroplasty for knee replacement by prosthesis.  A 60 percent rating is assigned for prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Veteran's left knee disability has also been assigned a separate 10 percent rating for slight left knee recurrent lateral instability.  

Generally, disability ratings are determined by rating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In exceptional cases where the criteria in VA's Rating Schedule criteria are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2017); Thun v. Peake, 22 Vet App 111 (2008).

When the Board finds that an extraschedular rating may be warranted, it cannot assign an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board referred the claim to the Director in July 2017.

In an April 2012 VA medical record, the Veteran reported that he was unable to fully extend the left knee, but that overall, he felt he was doing fairly well with the knee.  On examination, there was no effusion, and the left knee was stable.  The range of motion for the left knee was between 15 and 130 degrees.  X-rays found ossification present in the suprapatellar region, and a moderate sized joint effusion in the left knee.  The examiner noted well-aligned total knee arthroplasty components without evidence of complication.   

At an April 2014 VA examination, the examiner noted a history of failed ACL reconstruction, followed by two total knee replacements, most recently in 2002.  The examiner noted that in 2010, the Veteran developed septic arthritis, requiring open irrigation and debridement of the left knee and that since then, the Veteran had reported continual pain in the left knee, with problems fully extending the knee.  The Veteran reported that he constantly wore an articulating brace for stability.  The Veteran controlled the pain by taking narcotics multiple times a day.  The Veteran estimated the average knee pain was a five out of ten, with the pain rising to an eight out of ten with accompanying stiffness and restriction of range of motion in the morning.  The Veteran reported that he had changed to a sedentary desk job requiring very little walking or standing.  On examination, left knee flexion was to 100 degrees, with objective evidence of painful motion.  Left knee extension was to 15 degrees, with objective evidence of painful motion.  The examiner noted that the Veteran was unable to fully extend the left knee.  The examiner noted additional loss of range of motion after repetitive testing of 15 degrees extension and 20 degrees flexion.  There was tenderness to palpation along the medial tibial plateau.  The examiner noted slight anterior and medial-lateral instability in the left knee.  The examiner found chronic residuals of total knee replacement consisting of severe painful motion or weakness.  

VA medical records from June 2014 through February 2016 indicate continued complaints of left knee pain.  On examination during this time, examiners noted no tenderness or effusion of the left knee.  Range of motion was limited on extension.

At a March 2016 VA examination, the Veteran reported left knee pain with locking, and weakness.  The Veteran stated the pain and locking improved with the use of a hinge brace, which he used on a constant basis.  The Veteran reported that his job entailed extensive walking, and that his productivity at work had been impacted by the left knee pain.  An examination of the left knee found flexion to 100 degrees, and extension to 15 degrees.  The examiner noted pain on extension, but the pain did not result in functional loss.  The examiner noted that the range of motion was normal for the Veteran status post total knee arthroscopy.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  The Veteran was able to perform repetitive testing with no additional functional loss or loss of range of motion.  Muscle strength was within normal limits.  There was no evidence of muscle atrophy or ankylosis.  The examiner noted no history of subluxation or recurrent effusion.  The examiner found intermediate degrees of residual weakness, pain, or limitation of motion.   

In July 2017, the extraschedular issue was referred to the Director of Compensation Purposes for consideration.  In an August 2017 decision, the Director found that entitlement to an extraschedular rating for a left knee disability was not warranted.  The Director noted that the Veteran constantly wore an articulating brace on the left knee.  The Director also noted that at an April 2014 VA examination, the Veteran reported that since 2010 he experienced problems fully extending the left knee.  There were additional restrictions of range of motion in the morning, lasting 30 to 45 minutes, making it difficult to move, stand, and bear weight.  The Director also noted that at a March 2016 VA examination, the Veteran reported that walking impacted his productivity at work, but noted that earlier examinations indicated that the Veteran had moved to a more sedentary position.  The Director also noted that the March 2016 VA examiner stated that the Veteran's left knee range of motion was normal for someone with a total knee replacement.  At that examination, flare-ups were not noted, and left knee strength was normal.  There was no evidence of ankylosis, and no other sings of complications related to the left knee were noted.  The Director concluded that the totality of the evidence did not support the contention that the Veteran's left knee disability was so exceptional or unusual, as to make the use of the regular rating schedule standards impractical.  The Director stated that the Veteran's knee replacement was appropriately evaluated under Diagnostic Code 5055, and that such factors as chronic residuals consisting of severe painful motion or weakness had been accounted for.

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted. Therefore, that decision is reviewable by the Board de novo.

As part of the evaluation for an extraschedular rating, the Board has considered that the resolution of reasonable doubt applies to determinations of whether a symptom should be attributed to a service-connected disability.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected knee disability in considering if the Veteran is entitled to an extraschedular rating.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of pain, instability, and loss of motion, and the functional impairment resulting from those symptoms, are all contemplated within the applicable regulations.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2017).  Here, the Boards finds that that type of symptoms described by the Veteran to include those identified during examinations have all been accounted for in the currently assigned ratings, specifically under Diagnostic Code 5257 for instability, and 5055 for severe residuals of a total knee replacement, which includes painful motion and weakness.  The Board finds that there is no further evidence that the Veteran's has any additional symptoms or manifestations of the left knee disability that have not been contemplated by the assigned ratings, or are so extraordinary that falls outside the theories of those Diagnostic Codes.  There is no indication that the Veteran's left knee disabilities result in any symptoms that fall so far outside the rating schedule as to make its application inadequate.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has not only considered the Veteran's left knee disability in terms of instability under Diagnostic Code 5257 and residuals of total knee replacement under Diagnostic Code 5055, but has considered the totality of his left knee disability, and an extraschedular rating remains not warranted.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the evidence is against a finding that the Veteran's left knee disability causes average impairment of earning capacity beyond the ratings currently in effect, and an extraschedular rating for a left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1) (2017).  The Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating the service-connected left knee disability on an extraschedular basis, and that claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).





ORDER

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to an increased rating on an extraschedular basis for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


